Citation Nr: 1026951	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-03 109	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension to include 
as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a brain aneurysm to 
include as secondary to hypertension.

4.  Entitlement to service connection for a cervical spine 
disability to include as secondary to a brain aneurysm.

REPRESENTATION

Veteran represented by:	Eric Gang, Attorney At Law

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1966 to October 1969, including service in the Republic of South 
Korea from September 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2002 of Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2007, the Veteran failed to appear at a hearing before 
the Board.  In the absence of a timely request for postponement 
or a motion for a new hearing for good cause, the request for a 
hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In a decision in June 2007, the Board denied the claims of 
service connection and the Veteran then appealed the Board's 
decision to United States Court of Appeals for Veterans Claims 
(Court).  In September 2008, the parties (the Veteran and the 
Secretary of VA) filed a Joint Motion to remand the Board's 
decision.  In an order, dated in September 2008, the Court 
granted the Joint Motion and vacated and remanded the matter for 
compliance with the instructions in the Joint Motion.

The Board remanded the claims in April 2009 for further 
development pursuant to the Joint Motion.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam and his assigned unit in 
South Korea was not included on the Department of Defense list of 
units exposed to Agent Orange, and the Veteran was not actually 
exposed to Agent Orange. 


2. Diabetes mellitus, type II, was not affirmatively shown to 
have had onset during service; diabetes mellitus, type II, was 
not manifested to a compensable degree within one year from the 
date of separation from service; diabetes mellitus, type II, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin; and actually exposure to 
Agent Orange is not shown. 

3. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifested to a compensable 
degree within one year from the date of separation from service; 
hypertension, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin; and the Veteran does 
not have a service-connected disability as a factual predicate 
for a claim of secondary service connection. 

4. A brain aneurysm was not affirmatively shown to have had onset 
during service; a brain aneurysm was not manifested to a 
compensable degree within one year from the date of separation 
from service; a brain aneurysm, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin; and 
the Veteran does not have a service-connected disability as a 
factual predicate for a claim of secondary service connection.

5. A cervical spine disability, arthritis, was not affirmatively 
shown to have had onset during service; a cervical spine 
disability, arthritis, was not manifested to a compensable degree 
within one year from the date of separation from service; a 
cervical spine disability, arthritis, first diagnosed after 
service, is unrelated to an injury, disease, or event of service 
origin; and the Veteran does not have a service-connected 
disability as a factual predicate for a claim of secondary 
service connection. 







CONCLUSIONS OF LAW

1. Diabetes mellitus, type II, was not incurred in or aggravated 
by service, including as alleged due to exposure to Agent Orange; 
and diabetes mellitus, type II, as a chronic disease may not be 
presumed to have been incurred in service; diabetes mellitus, 
type II.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2. Hypertension was not incurred in or aggravated by service; 
hypertension as a chronic disease may not be presumed to have 
been incurred in service; and hypertension was not caused by or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002): 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

3. A brain aneurysm was not incurred in or aggravated by service; 
a brain aneurysm as a chronic disease may not be presumed to have 
been incurred in service; and a brain aneurysm was not caused by 
or aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112 (West 2002): 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

4. A cervical spine disability, arthritis, was not incurred in or 
aggravated by service; a cervical spine disability, arthritis, as 
a chronic disease may not be presumed to have been incurred in 
service; and a cervical spine disability, arthritis, was not 
caused by or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112 (West 2002): 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in June 2002 and December 2005.  The Veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship between 
the current disability and the injury, disease, or event in 
service.  Additionally, the Veteran was notified that VA would 
obtain VA records and records of other Federal agencies, and that 
he could submit other records not in the custody of a Federal 
agency, such as private medical records or, with his 
authorization, VA would obtain any such records on his behalf.  




As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(to the extent there was pre-adjudication notice); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
the claim, except for the provisions for the effective date of a 
claim and for the degree of disability assignable for the claim).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claims were readjudicated, as 
evidenced by the supplemental statements of the case in October 
2006, September 2009, and March 2010.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

To the extent the VCAA notice, pertaining to the provisions for 
the effective date of the claim and for the degree of disability 
assignable, was omitted, as the claims of service connection are 
denied, no effective date or disability rating is assignable as a 
matter of law, and the limited content error is not prejudicial.   
See Dingess at 495.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's service 
records, as well as private medical records.  The Veteran has not 
identified any additional pertinent records for the RO to obtain 
on his behalf.  



VA has not afforded the Veteran a medical examination or obtained 
a medical opinion on the claims of service connection and further 
development is not required because there is no record of 
diabetes mellitus, type II, hypertension, a brain aneurysm, or a 
cervical spine disability, or complaints relative thereto, during 
service.  Further, there is no competent evidence of persistent 
or recurrent symptoms relative to the claimed disabilities from 
the time of service until 20 years later.  And, in the absence of 
credible evidence of actually exposure to Agent Orange and 
diabetes mellitus, type II, or evidence of an established event, 
injury or disease during service or during the presumptive period 
indicative of diabetes mellitus, type II, hypertension, a brain 
aneurysm, or a spinal disability, arthritis, neither a VA 
examination nor a medical opinion under 38 C.F.R. § 3.159(c)(4) 
is necessary to fulfil the duty to assist in this case. 

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. 

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for diabetes mellitus, type II, hypertension, a brain hemorrhage, 
or arthritis, if such disability is manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309. 




Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and 
the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran served in the Republic of South Korea for 13 months 
from about September 11, 1968, to about October 16, 1969.  During 
that time, he was a mail processing specialist with Detachments 
1101 and 1105 (OL 1101 and 1105), USAF PAC (Pacific) PCR (Postal 
and Courier Region), Headquarters Command, at Kwangju Air Force 
Base and Osan Air Force Base.  


According to his performance report, which covered his time in 
Korea from September 1968 to March 1969, the Veteran was 
responsible for distribution of incoming mail to individual mail 
boxes, for maintaining a postal directory, for providing a base 
locator service, for placing notices in lock boxes for parcels 
and mail, for answering inquires, and for maintaining mail boxes.  
His additional duty was to procure supply items for living 
quarters. 

The service treatment records, including his entrance and 
separation examinations, contain no complaint, finding, history, 
treatment, or diagnosis of diabetes mellitus, type II, 
hypertension, a brain aneurysm, or cervical spine abnormality, 
including arthritis.  Urinalysis testing in service was negative 
for sugar or albumin.  Recorded blood pressure readings in 
service were below 160 systolic and 90 diastolic, and therefore 
did not meet the criteria for hypertension as defined by VA at 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

After service, private medical records show that the Veteran was 
hospitalized in July 1989 due to the sudden onset of headaches.  
A CT scan revealed a subarachnoid hemorrhage secondary to a 
ruptured artery aneurysm in the brain.  

Diabetes mellitus, type II, and hypertension were first 
documented in August 1989, and chronic degenerative changes, 
arthritis, in the cervical spine, as established by X-ray, in 
June 1998.

In his notice of disagreement in September 2002 and in his 
substantive appeal in January 2003, the Veteran stated that he 
was stationed on the DMZ in Korea, where he was exposed to Agent 
Orange, in 1968 and in 1969 and that in 1969 the flights spraying 
Agent Orange were stationed right by his duty location at Osan.  
He stated that he was assigned to OL 1101, the Courier and Postal 
Unit, at Osan, South Korea.




In the supplemental statement of the case in Janaury 2006, the RO 
notified the Veteran that his unit was not one identified by the 
Deparment of Defense as having been exposed to Agent Orange, 
during the period from April 1968 to July 1969, which included 
most of the Veteran's time in South Korea, that is, from 
September 1968 to July 1969.  

In a statement in November 2006, the Veteran stated that he twice 
traveled to the DMZ in South Korea during service.  On one 
occasion, he could not remember the exact date, he was going from 
Kimpo Air Force Base in Seoul to Osan Air Force Base when he got 
a ride with an Army driver, who had to stop at the DMZ to deliver 
a registered mail package.  

On another occasion, the Veteran accompanied a friend and an Army 
driver from Osan to Kimpo with a stopover at the DMZ to deliver 
vehicle parts; while at the DMZ, he was told that the area had 
been sprayed with Agent Orange.  The Veteran also stated that he 
was exposed to Agent Orange at Osan Air Force Base when the area 
near the flight line was sprayed to kill the grass.  He stated 
that the spray was furnished and applied by the Army because the 
Air Force did not have access to Agent Orange.

In February 2009, the Veteran's primary care provider expressed 
the opinion that because of the Veteran's history of exposure to 
Agent Orange and the fact that diabetes and hypertension are 
associated with exposure to Agent Orange, it was  possible that 
Agent Orange could be a major contributing factor to the brain 
aneurysm.

In April 2009, on a private medical evaluation, the physician 
stated that the claims file and post-service treatment records 
had been reviewed, but no physical examination of the Veteran was 
performed as it was not relevant to the question being 
considered.  



The private physician noted that the Veteran did not suffer any 
symptoms of diabetes, hypertension, or an aneurysm at the time of 
service entrance, but by 1987 had been diagnosed with both 
diabetes mellitus, type II, and hypertension, both of which were 
treated with prescription medication, and that in July 1989, the 
Veteran was hospitalized for a brain aneurysm.  The physician 
expressed the opinion that presuming that the Veteran's report of 
his having three service-connected exposures to Agent Orange was 
authentic, then diabetes mellitus, type II, was presumptively 
service-connected, and his subsequent hypertension and aneurysm 
were service-connected on a secondary basis.

In its decision in June 2007, which has been vacated by the 
Court, the Board characterized the Veteran's circuitous trips to 
the DMZ, which the basis of the Veteran's claim that he was 
exposed to Agent Orange, as not plausible.  In a statement in 
April 2009, the Veteran explained the circumstances of his 
circuitous route to the DMZ.  He stated that on the trips to the 
DMZ he was hitching rides with Army personnel, who had their own 
work to do, and he had to go along in order to reach his own 
destination.  He also stated that there was construction on many 
of the roads in the area, causing extensive traffic, and his job 
of handling mail meant he carried important or classified 
material, which further restricted the routes he could take and 
made it unsafe for him to travel on roads with construction or 
heavy traffic.  He included a scanned copy of a black and white 
photograph of himself on Osan Air Base which he asserted showed 
some trees without foliage as a result of herbicide spraying, and 
other trees which had not been sprayed and still had foliage.

In June 2009, in order to have sufficient information to ask the 
United States Army and Joint Service Record Research Center 
(JSRRC) for verification of exposure to Agent Orange, the RO 
asked the Veteran to provide the dates (month and year) or at 
least a 60 day time frame that he was assigned to Detachments 
1101 and 1105.  

In July 2009, the Veteran responded that he was at Kwangju 
(Detachment 1105) from September 1968 to November 1968 and at 
Osan (Detachment 1101) from November 1968 to October 1969. 

In August 2009, the VA's Compensation and Pension Service 
reported that the Department of Defense did not maintain records 
of non-tactical herbicide applications, such as base maintenance, 
including range management or brush clearing.  It was also 
reported that Detachment 1105 was not a unit identified by the 
Department of Defense as operating near the DMZ, that Kwangju AFB 
was about 200 miles south of the DMZ, that Kimpo and Osan AFBs 
were about 50 miles south of the DMZ, and that there was no 
aerial spraying of Agent Orange in Korea.

In December 2009, in accordance with remand instructions, the RO 
requested a search of morning reports to verify the Veteran's 
assertion of transfer to OL 1101.  In March 2010, the National 
Personnel Records Center reported that the U.S. Air Force had 
stopped creating morning reports in June 1966.

Analysis

Theories of Service Connection, excluding Exposure to Agent 
Orange and Secondary Service Connection

The theories of service connection based on exposure to Agent 
Orange and of secondary service connection are addressed 
separately, the other theories of service connection are 
discussed first.   

On the basis of the service treatment records alone, neither 
diabetes mellitus, type II, hypertension, a brain aneurysm, nor a 
cervical spine disability, arthritis, was affirmatively shown to 
have been present during service.  Therefore, service connection 
for the claimed disabilities is not established under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) (service connection may be 
accomplished by affirmatively showing inception during service).  





After service, diabetes mellitus, type II, hypertension, and a 
brain hemorrhage due to an aneurysm were first documented in 1989 
and diabetes mellitus, type II, and hypertension were referred to 
by history no earlier than 1987, almost 20 years after service, 
and a cervical spine disability, arthritis, was first documented 
in 1998, almost 30 years after service, all well beyond the one-
year presumptive period after separation from service in 1969, 
and service connection on a presumptive basis for the claimed 
disabilities as chronic diseases under 38 C.F.R. §§ 3.307 and 
3.309 is likewise not established.

Also, as there is no competent and credible evidence either 
contemporaneous with service or after service that the claimed 
disabilities were noted during the period of active duty, that 
is, observed during service, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997)

As for service connection for the claimed disabilities first 
diagnosed after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of an illness, none of 
the claimed disabilities is a condition under case law that has 
been found to be capable of lay observation.  Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge, but not to prove or diagnose a particular 
injury or illness.). 

Therefore the determination as to the presence or diagnoses of 
the claimed disabilities since service is medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claims.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether 
the veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).


Also, under certain circumstances, a lay person is competent to 
identify: a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

None of the claimed disabilities is a simple medical condition, 
such as a broken leg, because none of the claimed disabilities is 
a condition a lay person can actually observe, that is, perceive 
through the senses as distinguished from an opinion or conclusion 
from one's own personal observation, without having specialized 
education, training, or experience.  38 C.F.R. § 3.159 (Competent 
lay evidence means any evidence not requiring that the proponent 
have specialized education, training, or experience); Layno at 
469 (a witness must have personal knowledge in order to be 
competent to testify to a matter; personal knowledge is that 
which comes to the witness through the use of the senses.).  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer a diagnosis of any of the claimed disabilities.  

Although the Veteran is competent to report a contemporaneous 
medical diagnosis, there is no diagnosis of the claimed 
disabilities before 1987, almost 20 years after service.  And 
although the Veteran is competent in describing symptoms which 
support a later diagnosis by a medical professional, none of the 
diagnosed disabilities has been attributed to an injury, disease, 
or event in service, excluding exposure to Agent Orange by a 
medical professional.  






As for diabetes mellitus, type II, to the extent the Veteran's 
statements imply the presence of diabetes mellitus, type II, in 
service, where, as here, there is question of a diagnosis, not 
capable of lay observation by case law, and diabetes mellitus, 
type II, is not a simple medication condition or the lay 
statements are otherwise not competent evidence under Jandreau 
for the reasons expressed, the Veteran's lay statements are not 
competent evidence and the statements are excluded as evidence 
that diabetes mellitus, type II, was present in service. 

The Veteran does not argue and there is no evidence offered to 
associate diabetes mellitus, type II, and hypertension, excluding 
exposure to Agent Orange, a brain aneurysm, or a cervical spine 
disability, arthritis, directly to an injury, disease or event in 
service.

While the record contains a diagnosis of diabetes mellitus, type 
II, there is no competent evidence that links diabetes mellitus, 
type II, to an injury, disease, or event in service, excluding 
exposure to Agent Orange, which will be addressed separately, and 
in the absence of medical evidence suggesting such an 
association, but is too equivocal or lacking in specificity to 
support a decision on the merits, and in the absence of credible 
evidence of continuity of symptomatology, there is no possible 
association with service, VA is not required to further develop 
the claim on the theory of direct service connection, excluding 
exposure to Agent Orange, by obtaining a VA medical opinion under 
the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all 
elements of a claim, including the nexus requirement under 
38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 
573 F.3d. 182, 1287 (2009).  





Excluding exposure to Agent Orange and secondary service 
connection, the preponderance of the evidence is against the 
claims of service connection for  diabetes mellitus, type II, 
hypertension, a brain aneurysm, or a cervical spine disability, 
arthritis, due to an injury, disease, or event in service under 
38 C.F.R. § 3.303(d), or under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) and (b) as previously discussed, and the benefit of 
the doubt standard of proof does not apply.   38 U.S.C.A. 
§ 5107(b). 

Claimed Exposure to Agent Orange 

The Veteran served in the Republic of South Korea for 13 months 
from about September 11, 1968, to about October 16, 1969.  During 
that time, he was a mail processing specialist with Detachments 
1101 and 1105 at Kwangju Air Force Base, which is about 200 miles 
south of the Korean DMZ and Osan Air Force Base, which is about 
50 miles south of the Korean DMZ.   The record shows that the 
Veteran was at the Osan Air Force base from about October 1968 to 
October 1969.  

The Department of Defense has confirmed that Agent Orange was 
used along the southern boundary of the demilitarized zone (DMZ) 
in Korea from April 1968 through July 1969, which means that the 
Veteran was potentially at risk for exposure to Agent Orange from 
about October 1968 to July 1969, but not for the entire time he 
was in South Korea.  

The Veteran asserts that he was exposed to Agent Orange twice 
when he traveled to the DMZ, that planes spraying Agent Orange 
were stationed right by his duty location at Osan, and that at 
Osan he was near the flight line that was sprayed with Agent 
Orange. 

The Department of Defense has also identified specific units that 
were assigned or rotated to areas along the Korean DMZ where 
Agent Orange was used, but no U.S. Air Force units have been 
identified by the Department of Defense as having been exposed to 
Agent Orange along the Korean DMZ.  

Currently, there is no statutory or regulatory provision that 
establishes a presumption of exposure to Agent Orange outside of 
Vietnam or a presumption of service connection for diabetes 
mellitus, type II, for a Veteran who was exposed to Agent Orange 
outside of Vietnam.  See 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(presumption of exposure to Agent Orange in Vietnam and 
presumption of service connection for diabetes mellitus, type II, 
for a Veteran, who is presumed to have been exposed to Agent 
Orange in Vietnam); 38 C.F.R. § 3.307(a)(6) (presumptive service 
connection for disease associated with exposure to certain 
herbicides agents, including Agent Orange).

Nevertheless, it is the current policy of the Secretary of VA 
that there is a presumption of exposure to Agent Orange for a 
Veteran who served between April 1, 1968, and July 31, 1969, in a 
unit that operated in or near the Korean DMZ.  VA Manual M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, paragraph 10 (n) and 
(0) (exposure to Agent Orange is conceded for a Veteran assigned 
to a unit identified by the Department of Defense).  

Also in July 2009, in the Federal Register, the Secretary of VA 
proposed to codify the current policy by amending 38 C.F.R. 
§ 3.307(a)(6), that is, establishing a presumption of exposure to 
Agent Orange for a Veteran who served between April 1, 1968, and 
July 31, 1969, in a unit that operated in or near the Korean DMZ.  
74 Fed. Reg. 36,640 (July 24, 2009).

In August 2009, the VA's Compensation and Pension Service 
reported, according to the Department of Defense, that Detachment 
1105 at Osan AFB was about 50 miles south of the DMZ and was not 
a unit operating near the DMZ and Kwangju AFB, where the Veteran 
was assigned to Detachment 1101, was about 200 miles south of the 
DMZ.  The VA's Compensation and Pension Service also reported, 
according to the Department of Defense, that there was no aerial 
spraying of Agent Orange in Korea and that the Department of 
Defense did not maintain records of non-tactical herbicide 
applications, such as base maintenance, including range 
management or brush clearing.  


On the basis of the information provided by the Department of 
Defense, the Veteran's units, Detachments 1101 and 1105, while at 
Kwangju Air Force Base and Osan Air Force Base, respectively, 
have not been identified has a unit that operated in or near the 
Korean DMZ. 

For this reason, under the current policy of VA, which is to be 
codified at 38 C.F.R. § 3.307(a)(6), the Veteran is not presumed 
to have been exposed to Agent Orange. 

While the Veteran is not presumed to have been exposed to Agent 
Orange, the Veteran is not precluded from establishing that he 
was actually exposed to Agent Orange.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

The Veteran alleges the he was also exposed to Agent Orange as 
planes spraying Agent Orange were stationed at Osan.  According 
to the Department of Defense, there was no aerial spraying of 
herbicides in South Korea.  So there is no factual foundation 
that the planes at Osan sprayed Agent Orange.  Also, the Veteran 
alleges exposure to Agent Orange at Osan as the flight line was 
sprayed with Agent Orange.  According to the Department of 
Defense, no records of non-tactical herbicide applications were 
maintained.  And although the Veteran submitted a copy of a 
photograph, purportedly, of defoliated vegetation at Osan, no 
factual foundation has been establish to show that Agent Orange 
was actually used on the flight line at Osan or that the Veteran 
is competent to identify Agent Orange by simply observing 
vegetation.  For these reasons, the Veteran's allegation of 
exposure to Agent Orange is insufficient to establish actually 
exposure to Agent Orange while he was stationed at Osan. 

The Department of Defense does report that Agent Orange was used 
along the Korean DMZ for part of the time the Veteran served in 
South Korea.  And the Veteran alleges that he was at the DMZ on 
two occasions while he was in South Korea.  



The Veteran is competent to described trips to the Korean DMZ, 
that is, his lay statements are admissible as evidence.  However 
the weight or credibility of the evidence is a factual 
determination going to the probative value of the evidence, that 
is, does the evidence tend to prove a fact, once the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Board as fact finder is obligated to determined whether lay 
evidence is credible.  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  The credibility of a witness can be 
impeached by a showing of interest or inconsistent statements; 
facial plausibility or consistency with other evidence can also 
be considered.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Credibility 

In his formal application for VA disability compensation, dated 
in May 2002, the Veteran claimed service connection for diabetes 
due to exposure to Agent Orange.  He provided no information as 
to when or where he was exposed to Agent Orange, but he did 
provide his dates of service.  

In the rating decision in July 2002, considering the Veteran's 
service personnel records and service treatment records, the RO 
denied the claim of service connection for diabetes because there 
was no evidence that he was exposed to Agent Orange during 
service. 

In his notice of disagreement in September 2002 and in his 
substantive appeal in January 2003, the Veteran stated he was 
exposed to Agent Orange in 1968 and in 1969 in Korea.  He stated 
he "was stationed on the DMZ in Korea" and "flights" spraying 
Agent Orange were stationed right by his duty location at Osan 
and "planes' doing the spraying were based in Korea, including 
Osan.  

The Department of Defense has reported that the Veteran's units, 
which were assigned to Kwangju Air Force Base, which is about 200 
miles south of the Korean DMZ, and to Osan Air Force Base, which 
is about 50 miles south of the Korean DMZ, were not units 
operating in or near the Korean DMZ.  Therefore the Veteran's 
statement that he was stationed "on the DMZ" is not credible. 
The Department of Defense has also reported that there was no 
aerial spraying of Agent Orange in Korea.  Therefore, the 
Veteran's statement that flights spraying Agent Orange were 
stationed right by his duty location at Osan and planes doing the 
spraying were based in Korea, including Osan, is not credible. 

In a statement, dated in November 2006, the Veteran stated that 
he twice traveled to DMZ.  On one occasion, he could not remember 
the exact date, he was going from Kimpo Air Force Base in Seoul 
to Osan Air Force Base when he got a ride with an Army driver, 
who stopped at the DMZ.  On another occasion, he accompanied an 
Army driver, who was going from Osan to Kimpo with a stopover at 
the DMZ, where he was told by a Military Policeman that the DMZ 
had been sprayed with a defoliant, Agent Orange, to kill the 
vegetation.  He remembered the conversion he had with the 
Military Policeman.  He recalled that he asked "where is the 
DMZ," "where's the fence," "why is the grass dead in the 
DMZ," and "can't they use the wind to get enough of the 
defoliant on the North Korean side to at least see the fence."  
He also recalled that he was brought a plate of food from the 
chow line and he ate lunch in a jeep. 

The Veteran's recollections in 2006 is a significant time delay 
from the time of the event in 1969 and his statement, 37 years 
later.  This combined with the fact that when the RO asked the 
Veteran for specific dates (month and year) of his assignments in 
Korea, the Veteran reminded the RO that he had suffered a brain 
aneurysm, resulting in some loss of cognitive and memory ability, 
reflects an inconsistency in his statements.  Stated differently, 
on one hand, the Veteran recalls 37 years later a specific 
conversation with a Military Policeman, including specific 
questions about the use of Agent Orange on the DMZ, and on the 
other hand, he alludes to a loss of cognitive and memory ability 
due to a brain aneurysm in not remembering the dates (month and 
year) and of his unit assignments. 





On the basis of the significant time delay from the time of the 
event in 1969 and the Veteran's statement, 37 years later, the 
inaccurate characterization by the Veteran that he was stationed 
on the DMZ, when his unit at Osan, was about 50 miles away, and 
his unit at Kwangju was about 200 miles away, his exposure to 
Agent Orange at Osan by proximity to aircraft, spraying Agent 
Orange, when aerial spraying of Agent Orange was not used in 
South Korea, and his exposure to Agent Orange, which was used 
around the flight line at Osan, when there is no official record 
that Agent Orange was used for such a purpose and absent any 
factual foundation that the Veteran otherwise knew that Agent 
Orange was used, the Board finds that the Veteran's assertions 
that he was exposed to Agent Orange not credible.  This lack of 
credibility impacts negatively as to the Veteran's assertion that 
he made an earlier trip from Kimpo to the DMZ to Osan, but he 
could not remember the exact dates.   

The Board finds that without credible evidence that the Veteran 
was actually exposed to Agent Orange, there is no factual basis 
to associated diabetes mellitus, type II, to the Veteran's 
alleged exposure to Agent Orange in service.

As there is no favorable credible evidence of actually exposure 
to Agent Orange, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt standard 
of proof applies.  38 U.S.C.A. § 5107(b). 

Secondary Service Connection 

On the claim of service connection for hypertension secondary to 
diabetes mellitus, type II, including the concepts of causation 
and aggravation, as service connection for diabetes mellitus, 
type II, has not been established, there is no factual predicate 
to establish secondary service connection for hypertension and 
the claim lacks legal merit.   38 C.F.R. § 3.310.

On the claim of service connection for a brain aneurysm secondary 
to hypertension, including the concepts of causation and 
aggravation, as service connection for hypertension has not been 
established, there is no factual predicate to establish secondary 
service connection for a brain aneurysm and the claim lacks legal 
merit.

On the claim of a service connection for a cervical spine 
disability, arthritis,  secondary to a brain aneurysm, including 
the concepts of causation and aggravation, as service-connection 
for a brain aneurysm has not been established, there is no 
factual predicate to establish secondary service connection for a 
cervical spine disability, arthritis, and the claim lacks legal 
merit. 

Therefore, the claims of service connection on a secondary basis 
for hypertension, a brain aneurysm, and a cervical spine 
disability, arthritis, fail as a matter of law, and the benefit-
of-the-doubt standard of proof does not apply.   38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for diabetes mellitus, type II, to include as 
due to exposure to Agent Orange is denied.

Service connection for hypertension to include as secondary to 
diabetes mellitus, type II, is denied.

Service connection for a brain aneurysm to include as secondary 
to hypertension is denied.

Service connection for a cervical spine disability, arthritis, to 
include as secondary to a brain aneurysm is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


